This court had the complaint in this case under consideration in the case of Stark Electric Ry. Co. v. Public UtilitiesCommission, 118 Ohio St. 222, 160 N.E. 699, and there held that the complaint stated a case for revocation or modification of the certificate here involved. A hearing before the Public Utilities Commission upon the complaint has since been had, and a finding made against the plaintiff in error upon the evidence. The only question here, therefore, is the weight of the evidence, and upon that subject we find ourselves in accord with the Public Utilities Commission.
Order affirmed.
MARSHALL, C.J., ALLEN, KINKADE, ROBINSON and JONES, JJ., concur. *Page 504